

THIRD AMENDMENT TO AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP OF
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP II, L.P.


This THIRD AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
PHILLIPS EDISON GROCERY CENTER OPERATING PARTNERSHIP II, L.P. (this “Amendment”)
is made effective as of [September 1], 2017 by PE GROCERY CENTER OP GP II LLC, a
Delaware limited liability company (the “General Partner”). Capitalized terms
used but not defined herein will have the meanings ascribed to such terms in the
Partnership Agreement (as defined below).


WHEREAS, the General Partner, Phillips Edison Grocery Center REIT II, Inc., a
Maryland corporation, as Limited Partner (the “Initial Limited Partner”),
American Realty Capital PECO II Advisors, LLC, a Delaware limited liability
company, as Limited Partner (“ARC”), Phillips Edison NTR II LLC, a Delaware
limited liability company, as Limited Partner (“PECO”), and Phillips Edison
Special Limited Partner II LLC (formerly PE – ARC Special Limited Partner II
LLC), a Delaware limited liability company, as Special Limited Partner,
previously entered into that certain Amended and Restated Agreement of Limited
Partnership of Phillips Edison Grocery Center Operating Partnership II, L.P.
(the “Partnership”), dated as of January 22, 2015 (the “Partnership Agreement”);


WHEREAS, the General Partner effected that First Amendment to Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of
December 3, 2015;


WHEREAS, the General Partner effected that Second Amendment to Amended and
Restated Agreement of Limited Partnership of the Partnership, dated as of March
22, 2016;


WHEREAS, as a result of the sale by ARC to the Partnership of all of ARC’s
interests in the Partnership on the date hereof, ARC has withdrawn as a Limited
Partner of the Partnership;


WHEREAS, the General Partner, the Initial Limited Partner, PECO and the Special
Limited Partner desire to amend the Partnership Agreement, which among other
things removes all of ARC’s rights under the Partnership Agreement and deletes
all references to ARC therein;


NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties to the Partnership Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Partnership Agreement is hereby amended as follows:


1.
Amendment to Article 1. The definition of “ARC” in Article 1 of the Partnership
Agreement shall be deleted.



2.
Deletion of References to ARC. All references to ARC in the Partnership
Agreement shall be deleted.





US-DOCS\93167042.4
EAST\145846896.3

--------------------------------------------------------------------------------




3.
Amendment to Section 5.1(b)(iii). Section 5.1(b)(iii) of the Partnership
Agreement shall be amended and restated in its entirety to read as follows:



(iii) Thereafter, (A) 12.75% to the Special Limited Partner, and (B) 87.25% to
be distributed to the Partners holding GP Units, OP Units and/or Class B Units
in proportion to their respective Percentage Interests with respect to such GP
Units, OP Units and/or Class B Units.


4.
Amendment to Section 5.1(c). Section 5.1(c) of the Partnership Agreement shall
be amended and restated in its entirety to read as follows:



(c) Listing Amounts. Upon a Listing (other than a Listing as contemplated in
Section 5.1(d)(ii)(A)) and subject to Section 5.1(f), the General Partner shall
cause the Partnership to distribute an amount to the Special Limited Partner in
redemption of the Special Limited Partner Interest in the form of a Note (the
“Listing Note”) equal to 12.75% of the amount, if any, by which (i) the sum of
(A) the Market Value of all issued and outstanding shares of Common Stock plus
(B) the sum of all Stockholder Distributions paid by the Initial Limited Partner
prior to Listing, exceeds (ii) the sum of (Y) the total Gross Proceeds in all
Offerings plus (Z) the total amount of cash that, if distributed to those
Stockholders who purchased shares of Common Stock in an Offering, would have
provided such Stockholders a Priority Return on the Gross Proceeds raised in all
such Offerings. The Listing Note will only be paid to the Special Limited
Partner if the Termination has not occurred prior to the Listing.
Notwithstanding anything herein to the contrary, in accordance with Section 736
of the Code, the Listing Note shall be disregarded for applicable income tax
purposes and the Special Limited Partner shall continue to be treated as a
partner of the Partnership in respect of its Special Limited Partner Interest
for such purposes until the Partnership has satisfied all of its obligations
under the Listing Note. Without limiting the foregoing, the Special Limited
Partner shall not be required to accrue interest on the Listing Note in income
and the Partnership shall not deduct such interest for such purposes; provided,
that, any cash or property paid to the Special Limited Partner with respect to
such interest shall be reported to the Special Limited Partner on Internal
Revenue Service Schedule K-1 to Form 1065 (or such successor schedule or form).


5.
Amendment to Section 5.1(d). Section 5.1(d) of the Partnership Agreement shall
be amended and restated in its entirety to read as follows:



(d)    Termination Amounts.
(i)    Upon a Termination and subject to Sections 5.1(d)(ii) and (f), the
General Partner shall cause the Partnership to distribute an amount to the
Special Limited Partner in redemption of the Special Limited Partner Interest in
the form of a Note (the “Termination Note”) equal to 12.75% of the amount, if
any, by


EAST\145846896.3    2





--------------------------------------------------------------------------------




which (A) the sum of (1) the fair market value (determined by appraisal as of
the Termination Date) of the Investments on the Termination Date, minus (2) any
Loans secured by such Investments, plus (3) the sum of all Stockholder
Distributions paid by the Initial Limited Partner through the Termination Date
on shares of Common Stock issued in all Offerings through the Termination Date,
minus (4) any amounts distributable as of the Termination Date to the Limited
Partners who received Partnership Units in connection with the contribution of
any Investments (including cash used to acquire Investments) to the Partnership,
upon the liquidation or sale of such Investments (assuming the liquidation or
sale of such Investments on the Termination Date), exceeds (B) the sum of (1)
the Gross Proceeds raised in all Offerings through the Termination Date (less
amounts paid on or prior to the Termination Date to purchase or redeem any
shares of Common Stock purchased in an Offering pursuant to the Initial Limited
Partner’s share repurchase program) plus (2) the total amount of cash that, if
distributed to those Stockholders who purchased shares of Common Stock in an
Offering on or prior to the Termination Date, would have provided such
Stockholders a Priority Return on the Gross Proceeds raised in all Offerings
through the Termination Date, measured for the period from inception through the
Termination Date. Notwithstanding anything herein to the contrary, in accordance
with Section 736 of the Code, the Termination Note shall be disregarded for
applicable income tax purposes and the Special Limited Partner shall continue to
be treated as a partner of the Partnership in respect of its Special Limited
Partner Interest for such purposes until the Partnership has satisfied all of
its obligations under the Termination Note. Without limiting the foregoing, the
Special Limited Partner shall not be required to accrue interest on the
Termination Note in income and the Partnership shall not deduct such interest
for such purposes; provided, that, any cash or property paid to the Special
Limited Partner with respect to such interest shall be reported to the Special
Limited Partner on Internal Revenue Service Schedule K-1 to Form 1065 (or such
successor schedule or form).
(ii)    Upon a Termination and subject to Section 5.1(f), the Special Limited
Partner may elect to receive, in lieu of its right to receive the Termination
Note, either:
(A)    If there is a Listing subsequent to the Termination Date, then the
General Partner shall cause the Partnership to distribute an amount to the
Special Limited Partner in redemption of the Special Limited Partner Interest,
payable in one or more payments solely out of Net Sales Proceeds (the
“Termination Listing Amount”), equal to 12.75% of the amount, if any, by which
(1) the sum of (w) the fair market value


EAST\145846896.3    3





--------------------------------------------------------------------------------




(determined by appraisal as of the date of Listing) of the Included Assets,
minus (x) any Loans secured by the Included Assets, plus (y) the sum of all
Stockholder Distributions paid by the Initial Limited Partner through the date
of Listing on shares of Common Stock issued in Offerings through the Termination
Date, minus (z) any amounts distributable as of the date of Listing to the
Limited Partners who received Partnership Units in connection with the
contribution of any Included Assets (including cash used to acquire Included
Assets) to the Partnership, upon the liquidation or sale of such Included Assets
(assuming the liquidation or sale of such Included Assets on the date of
Listing), exceeds (2) the sum of (y) the Gross Proceeds raised in all Offerings
through the Termination Date (less amounts paid on or prior to the date of
Listing to purchase or redeem any shares of Common Stock purchased in an
Offering on or prior to the Termination Date pursuant to the Initial Limited
Partner’s share repurchase program), plus (z) the total amount of cash that, if
distributed to those Stockholders who purchased shares of Common Stock in an
Offering on or prior to the Termination Date, would have provided such
Stockholders a Priority Return on the Gross Proceeds raised in all Offerings
through the Termination Date, measured for the period from inception of the
Initial Limited Partner through the date of Listing. 
(B)    If there is an Investment Liquidity Event subsequent to the Termination
Date, then the General Partner shall cause the Partnership to distribute an
amount to the Special Limited Partner in redemption of the Special Limited
Partner Interest, payable in one or more payments solely out of Net Sales
Proceeds (the “Termination Liquidity Amount”), equal to 12.75% of the amount, if
any, by which (1) the sum of (w) the fair market value (determined by appraisal
as of the Investment Liquidity Date) of the Included Assets, minus (x) any Loans
secured by the Included Assets, plus (y) the sum of all Stockholder
Distributions paid by the Initial Limited Partner through the Investment
Liquidity Date on shares of Common Stock issued in Offerings through the
Termination Date, minus (z) any amounts distributable as of the Investment
Liquidity Date to the Limited Partners who received Partnership Units in
connection with the contribution of any Included Assets (including cash used to
acquire Included Assets) to the Partnership, upon the liquidation or sale of
such Included Assets (assuming the liquidation or sale of such Included Assets
on the Investment Liquidity Date), exceeds (2) the sum of (y) the Gross Proceeds
raised in all Offerings through the Termination Date (less


EAST\145846896.3    4





--------------------------------------------------------------------------------




amounts paid on or prior to the Investment Liquidity Date to purchase or redeem
any shares of Common Stock purchased in an Offering on or prior to the
Termination Date pursuant to the Initial Limited Partner’s share repurchase
program), plus (z) the total amount of cash that, if distributed to those
Stockholders who purchased shares of Common Stock in an Offering on or prior to
the Termination Date, would have provided such Stockholders Priority Return on
the Gross Proceeds raised in all Offerings through the Termination Date,
measured for the period from inception of the Initial Limited Partner through
the Investment Liquidity Date.


6.
Amendment to Section 5.1(e). Section 5.1(e) of the Partnership Agreement shall
be amended and restated in its entirety to read as follows:



(e)    Investment Liquidity Amounts. Upon an Investment Liquidity Event and
subject to Section 5.1(f), the General Partner shall cause the Partnership to
distribute an amount to the Special Limited Partner in redemption of the Special
Limited Partner Interest, payable in one or more payments solely out of Net
Sales Proceeds (the “Investment Liquidity Amount”), equal to 12.75% of the
amount, if any, by which (A) the sum of (1) the fair market value of the
Included Assets or all issued and outstanding shares of Common Stock as
determined in good faith by the Initial Limited Partner as of the Investment
Liquidity Date (the “Investment Liquidity Value”), plus (2) the sum of all
Stockholder Distributions paid by the Initial Limited Partner through the
Investment Liquidity Date on shares of Common Stock issued in Offerings, exceeds
(B) the sum of (1) the Gross Proceeds raised in all Offerings through the
Investment Liquidity Date (less amounts paid on or prior to the Investment
Liquidity Date to purchase or redeem any shares of Common Stock purchased in an
Offering pursuant to the Initial Limited Partner’s share repurchase program)
plus (2) the total amount of cash that, if distributed to those Stockholders who
purchased shares of Common Stock in an Offering on or prior to the Investment
Liquidity Date, would have provided such Stockholders a Priority Return on the
Gross Proceeds raised in all Offerings through the Investment Liquidity Date,
measured for the period from inception of the Initial Limited Partner through
the Investment Liquidity Date.


7.
Amendment to Section 7.3(b). Section 7.3(b) of the Partnership Agreement shall
be amended and restated in its entirety to read as follows:



(b) The Partnership shall be responsible for and shall pay all expenses relating
to the Partnership’s organization, the ownership of its assets and its
operations. The General Partner shall be reimbursed on a monthly basis, or such
other basis as it may determine in its sole and absolute discretion, for all
expenses that it incurs on behalf of the Partnership


EAST\145846896.3    5





--------------------------------------------------------------------------------




relating to the ownership and operation of the Partnership’s assets, or for the
benefit of the Partnership, including all expenses associated with compliance by
the General Partner, the Initial Limited Partner and PECO with laws, rules and
regulations promulgated by any regulatory body, expenses related to the
operations of the General Partner and the Initial Limited Partner and to the
management and administration of any Subsidiaries of the General Partner, the
Initial Limited Partner or the Partnership or Affiliates of the Partnership,
such as auditing expenses and filing fees and any and all salaries, compensation
and expenses of officers and employees of the General Partner and the Initial
Limited Partner, but excluding any portion of expenses reasonably attributable
to assets not owned by or for the benefit of, or to operations not for the
benefit of, the Partnership or Affiliates of the Partnership; provided, however,
that the amount of any such reimbursement shall be reduced by any interest
earned by the General Partner with respect to bank accounts or other instruments
or accounts held by it in its name.


8.
Amendment to Section 16.1(a). Section 16.1(a) of the Partnership Agreement shall
be amended and restated in its entirety to read as follows:



(a)    A series of Partnership Units in the Partnership, designated as the
“Class B Units,” is hereby established. Except as set forth in this Article 16,
Class B Units shall have the same rights, privileges and preferences as the OP
Units. Subject to the provisions of this Article 16 and the special provisions
of subparagraph 1(c)(ii) of Exhibit B, Class B Units shall be treated as
Partnership Units, with all of the rights, privileges and obligations attendant
thereto. In connection with services provided under any Advisory Agreement, if
and to the extent provided for under such agreement, the General Partner shall
cause the Partnership to issue to PECO within sixty (60) days after the end of
each Quarter a number of Class B Units equal to the quotient of (A) the product
of the lower of the Cost of Assets and the Initial Limited Partner’s quarterly
NAV multiplied by 0.0425% divided by (B) the NAV per share of Common Stock as of
the last day of such Quarter; provided, that each quarterly issuance of Class B
Units shall be subject to the approval of the Initial Limited Partner’s board of
directors.


9.
Amendment to Exhibit A. ARC and ARC’s Limited Partner Interest shall be deleted
in its entirety from Exhibit A.



10.
Limited Effect; No Modifications. This Amendment is effective as of the date
first set forth above. The amendment set forth above shall be limited precisely
as written and relate solely to the provision of the Partnership Agreement in
the manner and to the extent described above. Except as expressly set forth
herein, nothing contained in this Amendment will be deemed or construed to
amend, supplement or modify the Partnership Agreement or otherwise affect the
rights and obligations of any party thereto, all of which remain in full force
and effect.



[Remainder of page intentionally left blank.]


EAST\145846896.3    6





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


GENERAL PARTNER:


PE GROCERY CENTER OP GP II, LLC


By: Phillips Edison Grocery Center REIT II, Inc., its sole member


By:     /s/ R. Mark Addy
Name:
R. Mark Addy

Title:
President



INITIAL LIMITED PARTNER:
PHILLIPS EDISON GROCERY CENTER REIT II, INC.


By:     /s/ R. Mark Addy
    Name:    R. Mark Addy
    Title:    President
PECO:

PHILLIPS EDISON NTR II LLC


By:     /s/ R. Mark Addy
    Name:    R. Mark Addy
    Title:    President




EAST\145846896.3    7





--------------------------------------------------------------------------------




SPECIAL LIMITED PARTNER:

PHILLIPS EDISON SPECIAL LIMITED PARTNER II LLC
By:    Phillips Edison NTR II LLC,
    its manager


By:     /s/ R. Mark Addy
    Name:    R. Mark Addy
    Title:     President




EAST\145846896.3    8



